                   Case 4:19-cv-02425-DMR Document 2 Filed 05/06/19 Page 1 of 5



 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3
     Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
 6                                  UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8                                     SAN FRANCISCO DIVISION
 9
                                                     )
10   ALLISON L. JAVITCH, an individual               ) Case Number: 3:19-cv-2425
                                                     )
11                                                   )
                       Plaintiff,                    )
12                                                   ) COMPLAINT
              vs.                                    )
13                                                   )
     PEAK SIX POWER AND GAS, LLC, a                  ) JURY TRIAL DEMANDED
14                                                   )
     limited liability company, and TRI VO, an       )
15   individual                                      )
     ,                                               )
16                    Defendants.                    )
                                                     )
17

18
              1.      Plaintiff Allison L. Javitch (“Plaintiff”) brings this Complaint and Demand for
19
     Jury Trial against Defendant PEAK SIX POWER AND GAS, LLC and Defendant TRI VO,
20
     (together “Defendants”) to stop placing calls to Plaintiff’s cellular telephone and to obtain
21
     redress as authorized by statute.
22

23
                                         NATURE OF THE ACTION
24

25
              2.      Defendants sell natural gas utility services to consumers. As a part of marketing
26
     their products and services, however, Defendants and their agents placed a call to Plaintiff’s
27
     cell phone that used a prerecorded voice advertisement.
28
     COMPLAINT                                                  CASE NO.: 3:19-cv-2425

     Page 1
                   Case 4:19-cv-02425-DMR Document 2 Filed 05/06/19 Page 2 of 5



 1            3.      Unfortunately, Defendants did not obtain consent from Plaintiff prior to calling

 2   Plaintiff’s cell phone, and Defendants are therefore in violation of the Telephone Consumer

 3   Protection Act, 47 U.S.C. § 227 (the “TCPA”).

 4            4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated

 5   telemarketing equipment that could target millions of consumers en masse. Congress found

 6   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

 7   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

 8   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

 9            5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case,

10   based on Defendants’ use of technological equipment to send hundreds of advertisements to

11   Plaintiff’s cell phone without his consent.

12            6.      By placing the call at issue, Defendants have violated Plaintiff’s statutory rights.

13            7.      Plaintiff therefore seeks an injunction requiring Defendants to stop calling

14   Plaintiff’s cell phone, as well as an award of actual and statutory damages, civil penalties, costs

15   and reasonable attorneys’ fees.

16                                                    PARTIES

17

18            8.      Plaintiff Allison L. Javitch is a natural person and is a citizen of the Northern

19   District of California.

20            9.      Defendant PEAK SIX POWER AND GAS, LLC (Defendant “PEAK 6”) is a

21   limited liability company organizing and existing under the laws of the State of Delaware with

22   its principal place of business at 2305 E Cesar Chavez St, Austin, TX 78702-4603.

23            10.     Defendant TRI VO is a citizen of Travis County, Texas. Defendant TRI VO is

24   manager of Defendant PEAK 6 and is responsible allegations of Defendant PEAK 6 herein.

25

26

27

28
     COMPLAINT                                                    CASE NO.: 3:19-cv-2425

     Page 2
                  Case 4:19-cv-02425-DMR Document 2 Filed 05/06/19 Page 3 of 5



 1                                         JURISDICTION AND VENUE

 2

 3              11.   This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as this

 4   action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal

 5   statute.

 6              12.   This Court has personal jurisdiction over Defendants because they conduct

 7   business in this District and in the State of California and because the events giving rise to this

 8   lawsuit occurred in this District.

 9              13.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

10   Defendants regularly conducts business in the State of California and in this District, and

11   because the wrongful conduct giving rise to this case occurred in this District.

12

13                    DEFENDANTS CALL PLAINTIFF WITHOUT CONSENT

14

15              14.   On April 2, 2019, Plaintiff received a call from Defendants on Plaintiff’s cell

16   phone.

17              15.   When Plaintiff answered the call, Plaintiff heard a prerecorded voice message.

18              16.   Plaintiff responded to the prompts and was then connected with Defendants’

19   live agent.

20              17.   Defendants’ agent was selling Defendants’ energy services.

21              18.   The agent then directed Plaintiff to peak6pg.com, one of the websites operated

22   by Defendants.

23

24                                         FIRST CAUSE OF ACTION
                                Willful and/or Knowing Violation of 47 U.S.C. § 227
25                                  Telephone Consumer Protection Act of 1991
                                               (Against all Defendants)
26

27
                19.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
28
     COMPLAINT                                                     CASE NO.: 3:19-cv-2425

     Page 3
                Case 4:19-cv-02425-DMR Document 2 Filed 05/06/19 Page 4 of 5



 1            20.   Defendants and/or their agents placed hundreds of telephone calls to Plaintiff’s

 2   cellular telephone.

 3            21.   Plaintiff never consented to receive calls from Defendants. Plaintiff has no

 4   relationship with Defendants.

 5            22.   Defendants’ calls were made for the purpose of advertising Defendants’ natural

 6   gas services. These calls constituted commercial advertising as contemplated by the TCPA.

 7            23.   Defendants played a prerecorded voice message to Plaintiff’s cell phone as

 8   proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).

 9            24.   As a result of its unlawful conduct, Defendants causing damages under 47

10   U.S.C. § 227(b)(3)(B), entitling Plaintiff to recover $500 in civil penalties and an injunction

11   requiring Defendants to stop their illegal calling.

12            25.   Not only did Defendants make this violating call, Defendants and/or their agents

13   did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).

14            26.   If the court finds that Defendants willfully or knowingly violated this

15   subsection, the court may exercise its discretion to increase the amount of the award from $500

16   to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

17

18                                        PRAYER FOR RELIEF

19

20            27.   WHEREFORE, Plaintiff Allison Javitch prays for the following relief:

21                  a) An injunction requiring Defendants to cease all calls to Plaintiff;

22                  b) An order declaring that Defendants’ actions, as set out above, violate the

23                         TCPA;

24                  c) An order declaring that Defendants’ actions, as set out above, knowingly and

25                         willfully violate the TCPA;

26                  d) An award of actual and/or statutory damages and civil penalties;

27                  e) An award of reasonable attorneys’ fees and costs; and

28                  f) Such other and further relief that the Court deems reasonable and just.
     COMPLAINT                                                 CASE NO.: 3:19-cv-2425

     Page 4
               Case 4:19-cv-02425-DMR Document 2 Filed 05/06/19 Page 5 of 5



 1

 2                                             JURY DEMAND

 3   Plaintiff requests a trial by jury of all claims that can be so tried.

 4

 5   Dated: May 6, 2019

 6                                                    Respectfully submitted,

 7

 8                                                    ALLISON L. JAVITCH,

 9                                                    PLAINTIFF

10

11                                                    By: /s/ Mark L. Javitch      .

12                                                    Mark L. Javitch. Javitch (SBN 323729)
                                                      Attorney at Law
13                                                    480 S. Ellsworth Ave
                                                      San Mateo CA 94401
14
                                                      Tel: 650-781-8000
15                                                    Fax: 650-648-0705
                                                      Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                                                     CASE NO.: 3:19-cv-2425

     Page 5
